— Order, Supreme Court, New York County, entered June 2, 1975, unanimously affirmed, with one bill of $40 costs and disbursements to respondents. It was not an abuse of discretion for the court to refuse to sever various aspects of this case and thereby fragment its disposition. No prejudice has been shown to flow from this ruling except possibly as to defendant-appellant Aetna’s right to depose third-party defendant-respondent Royal. As to this aspect of the matter, we direct that, if appellant moves with due alacrity, this case being on the eve of trial, such examination be permitted. Concur — Markewich, J. P., Kupferman, Murphy, Nunez and Yesawich, JJ.